                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONI CALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED:     I/
                                                                           LK'/L'O


 UNITED STATES OF AMERICA,
                                                           No. 18-CR-151 (RA)
                       V.

                                                                  ORDER
 SHANE DOTTLE,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of Shane Dottle' s continued participation in the Young Adult Opportunity

Program, time is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) to

October 28, 2020.

SO ORDERED.

Dated:     January 28, 2020
           New York, New York

                                              Ro nie        s
                                              United States District Judge
